BENEDICT, District Judge.
It appears tome that the sum of $2500 is too large compensation for the service rendered. For such a service rendered, under the circumstances, $1250 would be a reasonable and not illiberal reward.
But I do not consider the Ackerman entitled to any compensation for her portion: of this service, for the reason that by her negligence the brig was placed in the position to require the assistance rendered. L am unwilling to permit that a tug employed to tow a vessel into the port should, through want of care, tow the vessel upon the Romer Shoal and then receive salvage compensation for towing her off. For the services performed by the Weed, in assisting to tow "the brig off the shoal, a proper compensation may be awarded, but in that compensation the Ackerman cannot be permitted to-share.
There will, therefore, be a decree in favor of the owners of the Weed for the sum of $625, with the costs of this action, and the claim of the owners of the Ackerman will be-disallowed.